Citation Nr: 0532814	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-31 116	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of copper 
poisoning.

2.  Entitlement to service connection for cervical stenosis 
and cervical intervertebral disc disease with radiculopathy.

3.  Entitlement to service connection for lumbar facet 
arthropathy and lumbar intervertebral disc disease with 
radiculopathy.  

4.  Entitlement to service connection for osteoarthritis.  

5.  Entitlement to service connection for myofascial pain 
syndrome.  

6.  Entitlement to service connection for a sleep disorder.  

7.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include claimed 
as due to heavy metal exposure.  

8.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include claimed as 
due to heavy metal exposure.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 1984 
and from August 1990 to March 1992.  This case comes to the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 RO rating decision, which denied the veteran's claims of 
entitlement to service connection.  The veteran requested to 
appear at a video conference hearing to be conducted by the 
undersigned Veterans Law Judge sitting in Washington, DC.  He 
was notified of a hearing scheduled in November 2005, but he 
did not appear.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1980 to July 1984 and from August 1990 to March 1992.

2.  On November 30, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2005).  In this case, on November 30, 
2005, the Board received a letter from the veteran, which 
expressed his desire to withdraw his appeal as to all issues.  
Thus, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


